Fourth Court of Appeals
                                 San Antonio, Texas
                                       August 13, 2019

                                    No. 04-19-00501-CV

                           IN THE MATTER OF M.M.C.D.-E.,


                 From the 150th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2017-PA-01118
                       Honorable David A. Canales, Judge Presiding


                                       ORDER
      Appellant’s motion for substitution of counsel is granted.



                                                   _________________________________
                                                   Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of August, 2019.



                                                   ___________________________________
                                                   Keith E. Hottle,
                                                   Clerk of Court